DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 12/7/2020, claims 21 and 32 have been amended. The currently pending claims considered below are claims 21-44.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Doug Gallagher (Reg. # 57,783) on 2/22/2021.
The application has been amended as follows:
AMENDMENTS TO THE CLAIMS
Pease amend the following claims:
	In claim 34 line 3, DELETE INSERT claim 32



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Spivack et al. (US Patent 8,438,124 B2), Lee et al. (US Patent 7,761,471 B1), and Thomsen (US Publication 2008/0270462 Al) teach analogous art to the instant application, that of managing data object access. Spivack more specifically teaches knowledge management of data object to perform data item searches. Lee more specifically teaches performing a document search based on metadata separately from utilizing user entitlement data to identify documents related to users. Thomsen more specifically teaches assigning access rights to files with associated metadata identified as objects of interest for a user. However, after careful consideration of the claim amendments and response (pages 2-10) filed on 12/7/2020, the terminal disclaimer filed on 2/11/2021 and approved on 2/12/2021, and the telephone interview held on 2/16/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Spivack in view of Lee and Thomsen teaching knowledge management of data objects to perform searching and identifying of data items of interest to users based on metadata and assigned user access rights, but does not explicitly indicate classifying data elements of 
The feature of modifying access permissions of identified data elements of interest is disclosed in claim 21, that recites “classifying said data elements of interest by considering data elements in said enterprise file system which have said specific metadata and said at least one specific access metric, said at least one specific access metric comprising actual access including at least one of reading, writing, opening, creating and removing said data elements, said classifying including: searching for data elements which have said specific metadata; separately from said searching for data elements which have said specific metadata, identifying data elements from among said multiplicity of data elements in accordance with said at least one specific access metric comprising said actual access; and combining results of said searching and said identifying; and responsive to said classifying said data elements of interest, modifying, by a second human operator, access permissions to at least one of said data elements of interest.”, and similarly in claim 32. Consequently, independent claims 21 and 32 and dependent claims 22-31 and 33-44 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Susanto (US Publication 2010/0241668 A1)
Olstad (US Patent 8,135,669 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168